DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 7-9, and 13-15 are amended. Claims 1-18 filed on 8/31/21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.  	Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552) and Fernandez (2017/0178104).
Re Claims 1, 7, 13: Wu discloses comprising: 
a server (see [0019] discloses server); 
a real-time database (see [0025] disclose database); 
processors (see [0020] discloses processors); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations (see [0052] discloses memory) comprising, at least: 
receiving, at the server, a user input or request made via the first end user device; (see [0047] discloses user input and a request); 
receiving, at the server, a second request from the second end user device to complete a transaction (see [0049] discloses second request);
notifying, the second end user device that the table element has been updated in real time (see [0049] buy can perform price negotiation through server or cancel); 
retrieving, the user input or the request at the second end user device in real time (price updated in real time in [0049]);
connecting the first end user device to the real-time database (see [0047] discloses getting product list of product database 210 through second electronic device 300);
connecting the second end user device to the real-time database (see [0049] discloses buying helper of first electronic device 100 connecting to server).
However, Wu fails to disclose listeners. Meanwhile, Teodorescu discloses:
setting a first listener on a table of the real-time database and setting a second listener on the table of the real-time database, wherein the first listener and the second listener are both set on the same table of the real-time database (see [0090] discloses join operations and table 1 listener and table 2 listener, [0005, 0026] discloses notification listener device to listen for changes to first and second original tables);
updating corresponding to the user input or request made via the first end user device in the real-time database, updating a table element corresponding to the user input or the request made via the first end user device in the real-time database, and simultaneously causing display of a user interface element corresponding to an updated table element in the first end user device and the second end user device (see [0092] discloses shows a time-consistent view simultaneously of updating AMDR messages);
wherein connecting the first end user device comprises interfacing with a first type of application executing on the first end user device, the first type of application being associated with a first user type, wherein the first end user device is connected to the real-time database (see [0047] discloses connecting to the real-time database, [0048] via direct or remote connection to a periodic table data store 122, [0057-0059] discloses application connecting to and listening to tables, user query application connected to remote query dispatchers, [0089] connecting client computer to connect over digital communications network);
From the teaching of Teodorescu, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s invention with Teodorescu’s 
Although Teodorescu and Wu disclose connecting, they fail to explicitly disclose the following. Meanwhile, Fernandez discloses:
wherein connecting the second end user device comprises interfacing with a second type of application executing on the second end user device, the second type of application being associated with a second user type, where the second end user device is connected to the real-time database (see [0038] discloses server-side application, [0039] discloses client-side user application, [0040] discloses client-side consumer application). 
From the teaching of Fernandez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s and Teodorescu’s inventions with Fernandez’s disclosure of multiple applications in order for “… allowing two-way communication between the smart beacon and the POS terminal… (see Fernandez Abstract).”
Re Claims 2, 8, 14: Wu discloses wherein the user input or the request includes a further request to add a product or service to a virtual shopping cart as part of a transaction flow (see [0031] discloses shopping cart and surrogate shopper).
Re Claims 3, 9, 15: Wu discloses wherein notifying the second end user device that the table element has been updated includes retrieving the newly added product or service data entry from the real-time database and causing a display of the newly added product or service data entry in the second display of the second end user device (see [0031-0032] disclose updating shopping list).
.
6.  	Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552) and Fernandez (2017/0178104), in further view of Grigg et al (2014/0006165).
Re Claims 5, 11, 17: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise executing business logic, including one or more of totaling the transaction and retrieving previously stored credit card information, in response to receiving the request to perform or complete the transaction (see [0036, 0047, 0084] disclose business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s, Fernandez’s, and Teodorescu’s inventions with Grigg’s disclosure of business logic in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Re Claims 6, 12, 18: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise causing the display of an output of the executed business logic in a plurality of first or second displays simultaneously (see [0047] discloses business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s, Fernandez’s, and Teodorescu’s inventions with Grigg’s disclosure of business logic in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Response to Arguments
7. 	The Applicant’s arguments filed 8/31/21 are considered but are not found to be persuasive and they pertain to new claim amendments which have been addressed above with the reliance upon the new Fernandez reference. However, in regards to connecting the first end user device to the real-time database, Teodorescu discloses this in multiple locations. In [0048], Teodorescu discloses connecting via direct or remote connection to a periodic table data store 122. Then again, in [0057-0059], Teodorescu discloses an application connecting to and listening to tables, as well as an user query application connected to remote query dispatchers. Finally, in [0089], Teodorescu discloses connecting client computer to connect over digital communications network). Wu also discloses connecting the first end user device to the real-time database as well as connecting the second end user device to the real-time database, as both the second electronic device 300 and first electronic device 100 are connected to the product database 210 and server. 









Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

/DENNIS W RUHL/Primary Examiner, Art Unit 3687